Kellogg, P. J. (dissenting):
The alleged transfers did not result in “ investing the holder with the beneficial interest in or legal title to said stock, or merely with the possession or use thereof for any purpose," as contemplated by the statute imposing the tax. The certificates were formerly registered in the name of Ramsey. Upon his leaving the company, the board of directors directed the transfer agent, the Empire Trust Company, to issue new certificates in the name of Harrison. The certificates were issued by the trust company but remained in its possession. Harrison went to its office, indorsed the certificates in blank and left them there at the direction of the defendant company in which he was an officer. He never had the possession, control, use of or title to the certificates at any time, but at all times the certificates were the property of the defendant and in its possession and control.
I favor an affirmance.
Judgment directed in favor of the plaintiff for $2,036.40, with interest from November 27, 1912.